NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                      DEC 19 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 ZHENG XIANG,                                     No.   14-73889

                  Petitioner,                     Agency No. A201-190-922

   v.
                                                  MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

                  Respondent.

                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                           Submitted December 14, 2016**

Before:       WALLACE, LEAVY, and FISHER, Circuit Judges.

        Zheng Xiang, a native and citizen of China, petitions for review of the Board

of Immigration Appeals’ (“BIA”) order denying his motion to reopen removal

proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of

discretion the denial of a motion to reopen. Avagyan v. Holder, 646 F.3d 672, 674


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(9th Cir. 2011). We deny the petition for review.

       Xiang does not challenge the BIA’s ineffective assistance of counsel

determinations regarding failure to establish insufficient performance and

prejudice, and thus waives any challenge to those dispositive determinations. See

Rizk v. Holder, 629 F.3d 1083, 1091 n.3 (9th Cir. 2011) (issues not raised in the

opening brief are waived).

      Because the ineffective assistance of counsel determinations are dispositive,

we need not address Xiang’s contentions regarding compliance with the procedural

prerequisites set out in Matter of Lozada, 19 I. & N. Dec. 637 (BIA 1988). See

Simeonov v. Ashcroft, 371 F.3d 532, 538 (9th Cir. 2004).

      PETITION FOR REVIEW DENIED.




                                         2                                    14-73889